SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

215
KAH 12-00747
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
ALAN DALE, PETITIONER-APPELLANT,

                     V                                             ORDER

DAVID STALLONE, CAYUGA CORRECTIONAL FACILITY,
ET AL., RESPONDENTS-RESPONDENTS.


ALAN DALE, PETITIONER-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Cayuga County (Mark H. Fandrich, A.J.), entered November 2, 2011 in a
habeas corpus proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court